DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claim filed on 8/2/2021 is acknowledged.  Claims 1-17 are pending in this application.

Election/Restrictions
3.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

5.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	Group 2: claims 14-17, drawn to a method of stimulating oxalate transport comprising administering to a subject a pharmaceutical composition of claim 12.

6.	The inventions listed as Groups 1-2 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The special technical feature is known in the art.  Soriani et al (US 2015/0202279 A1) teach an immunogenic composition comprising an isolated or recombinant polypeptide antigen NT052, wherein the antigen NT052 is either peptide of SEQ ID NO: 8 or variants of SEQ ID NO: 8 such as SEQ ID NO: 56, for example, Abstract; page 5, paragraphs [0066]-[0068]; SEQ ID NO: 8 on pages 37-38; SEQ ID NO: 56 on pages 83-84; and claim 1.  Either peptide of SEQ ID NO: 8 or peptide of SEQ ID NO: 56 in Soriani et al comprises the amino acid sequence that is 62.4 % identical to the peptide of instant SEQ ID NO: 19, as shown below with Qy being instant SEQ ID NO: 19, and Db being SEQ ID NO: 8 or 56 in Soriani et al: 
    PNG
    media_image1.png
    126
    643
    media_image1.png
    Greyscale
.  Therefore, the immunogenic composition comprising an isolated or recombinant polypeptide antigen NT052 of SEQ ID NO: 8 or its variant of SEQ ID NO: 56 in Soriani et al is a composition recited in instant claim 1.  This is the same as the corresponding special technical feature of instant invention 1.  Therefore, there is lack of unity of invention.

Rejoinder
7.	The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
8.	This application contains claims directed to more than one species of the generic invention.  There species are deems to lack unity of invention because they are not so linker as to form a single general inventive concept under PCT Rule 13.1.  
The species are as follows: 
(Please elect a single disclosed species of EACH)
A specific composition: due to different variables such as different Sel1-derived peptides like those recited in instant claims 1, 2, 8, 10 and 11; different numbers of Sel1-derived peptide like those recited in instant claim 5; different ways of the multiple Sel1-derived peptides presented like those recited in instant claims 6 and 7; different types of fusion and/or modification of the Sel1-derived peptide like those recited in instant claims 3, 4, 8 and 9; and so on  (for inventions 1 and 2), please note: Applicant is required to elect a single disclosed species of composition with specific/defined numbers of Sel1-derived peptide, specific way of the multiple Sel1-derived peptides is presented, and each Sel1-derived peptide consisting of a specific/defined amino acid sequence with specific/defined modification; and if the elected composition comprising multiple Sel1-derived peptides fused together, Applicant is required to elect a fused peptide consisting of a specific/defined amino acid sequence;
A specific additional therapeutic agent: see page 3, lines 23-26 of instant specification (for invention 1);
A specific route of administration: from claim 15 (for invention 2);
A specific subject condition: from claims 16 and 17 (for invention 2).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  For example, if any of Groups 1-2 is elected, Applicant is required to elect a single disclosed species of composition wherein ALL the variables are elected to arrive at a single disclosed species of composition.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The species of composition and additional therapeutic agent lack unity of invention since they have different structures.  The species of route of administration lack unity of invention because they have different characteristics.  The species of subject condition lack unity of invention because different patient populations are involved in different subject conditions. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1, 3, 5 and 12-14.
9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
10.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658